Case 0:20-cv-60899-WPD Document 50 Entered on FLSD Docket 12/07/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 20-60899-CIV-DIMITROULEAS

  PATRICIA NOBLES,

             Plaintiffs,

  vs.

  ELECTRIDUCT, INC., et al,

        Defendants.
  ___________________________________/

                      ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

             THIS CAUSE is before the Court on Plaintiff’s Verified Motion for Attorneys’ Fees and

  Costs [DE 42], and the Report and Recommendation of Magistrate Judge Lurana S. Snow [DE

  48]. The Court notes that no objections to the Report [DE 48] have been filed, and the time for

  filing such objections has passed. As no timely objections were filed, the Magistrate Judge’s

  factual findings in the Report [DE 48] are hereby adopted and deemed incorporated into this

  opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958

  (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

        Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 48] and record and is otherwise fully advised in the premises. The Court agrees with

  the Magistrate Judge’s reasoning and conclusions.

             Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

        1.       The Report [DE 48] is hereby ADOPTED and APPROVED;

        2.       Plaintiff’s Verified Motion for Attorneys’ Fees and Costs [DE 42] is GRANTED in

                 part;

                                                   1
Case 0:20-cv-60899-WPD Document 50 Entered on FLSD Docket 12/07/2020 Page 2 of 2




     3.      Plaintiff is awarded attorneys’ fees in the amount of $20,000.00 and costs in the

             amount of $450.00.

     4.      This remanded action shall remain CLOSED. Any pending motions are DENIED

             AS MOOT.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 7th day of December, 2020.




  Copies to:
  Counsel of record
  Magistrate Judge Lurana S. Snow




                                                  2
